Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-4, 11-14 and 19 are allowed because none of the prior art references of record teaches a hollow structure particle formed from a mixture of titanium oxide and silica, wherein a content of silica is from 0.1% by mass to 80% by mass based on the content of titanium oxide, and wherein a crystal form of the titanium oxide is rutile.

Claims 5-10 and 15-18 are allowed because none of the prior art references of record teaches a method of producing a hollow structure particle, comprising steps of forming a shell containing a titanium oxide precursor on a surface of a template particle, which becomes a core, to obtain a first core/shell particle; and firing the shell particle to obtain the a hollow structure particle formed from a mixture of titanium oxide and silica, wherein a content of silica is from 0.1% by
mass to 80% by mass based on the content of titanium oxide, and wherein a crystal form of the
titanium oxide is rutile in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853